OPINION
PER CURIAM.
Appellant, George Jodziewicz, was convicted of murder of the first degree and endangering the welfare of children in the Court of Common Pleas of Berks County after a change of venue from Luzerne County. He was sentenced to imprisonment for life for murder and one to two years for endangering the welfare of children, the sentences to run concurrently. He appeals the judgment of sentence.
Appellant argues that the evidence was insufficient to support the verdict, that evidence of prior conduct toward his children was improperly admitted, that if such evidence was admissible, it should have been accompanied by immediate cautionary instructions limiting its use, that certain photographs were improperly admitted, that the indictment should have been quashed, that the jury was improperly charged on accomplice liability, that a warrant to search Appellant’s home was illegally issued, that the police took statements from Appellant without giving proper warnings, that Appellant’s children were permitted to testify when they were not competent to do so, that certain points for charge were improperly refused, that sheriff’s deputies were improperly allowed in the courtroom, that voir dire question*445ing was unduly restricted, that the jury should have been sequestered, and that jurors were improperly excluded on the basis of opposition to the death penalty. We have considered these arguments and find them to be without merit.
The judgment of sentence is affirmed.